       Case 1:20-cv-03189-RDB Document 1 Filed 11/04/20 Page 1 of 12



                             UNITED STATES DISTRICT COURT FOR
                                THE DISTRICT OF MARYLAND

Leon H. Haughton
4810 River Valley Way
Bowie, MD, 20720
                                                  Case:
                        Plaintiff,

         v.

 US Department of Homeland Security
 Office of the General Counsel
 2707 Martin Luther King Jr. Ave, SE
 Mail Stop 0485
 Washington, DC 20528-0485

 &

 US Customs and Border Protection
 Office of Chief Counsel
 U.S. Customs and Border Protection
 1300 Pennsylvania Avenue, Suite 4.4-B
 Washington, D.C. 20229

 &

 SIRCHIE ACQUISITION COMPANY, LLC
 100 Hunter Pl,
 Youngsville, NC 27596




                        Defendants
          Case 1:20-cv-03189-RDB Document 1 Filed 11/04/20 Page 2 of 12



                              COMPLAINT & JURY DEMAND
       Plaintiff, Leon H. Haughton, by and through his attorneys, Terry E. Morris and the Law

Office of Morris-Palerm, LLC hereby files suit against Defendants, US Department of Homeland

Security (“DH”), US Customs and Border Protection (“CPB”), and Sirchie Acquisition Company,

LLC (“Sirchie”) and states the following in support thereof:

                                       INTRODUCTION
   1. This is a civil action arising from the wrongful, unlawful, and false arrest and incarceration

of Leon Haughton caused by the willful and wrongful acts of the Defendants in violation of Leon

Haughton’s rights under the Fourth Amendment of the United States Constitution. Leon Haughton

asserts his federal claims pursuant to 42 U.S.C. § 1983 and the Fourteenth Amendment of the

United States Constitution. Leon Haughton seeks equitable relief and monetary damages. Leon

Haughton also seeks an award of attorneys’ fees and costs pursuant to 42 U.S.C. § 1988.

   2. Leon Haughton seeks recovery from Defendants for damages on the grounds of false arrest,

false imprisonment, malicious arrest, malicious imprisonment, malicious prosecution, negligent

employment, negligent training, negligent infliction of emotional distress, negligent inmate care,

negligent medical care, gross negligence, intentional infliction of emotional distress, improper

manufacture of the roadside drug testing kit, negligent design of the drug testing kit, failure to

warn of false results from the drug testing kit, failure to provide adequate instructions on use of

the roadside drug testing kit and personal injury

                                  JURISDICTION AND VENUE

   3. This Court has original jurisdiction over Plaintiff’s federal civil rights claims pursuant to

28 U.S.C. §§ 1331 and 1343.

   4. This Court has supplemental jurisdiction over Plaintiff’s other claims pursuant to 28 U.S.C.

§ 1367.
         Case 1:20-cv-03189-RDB Document 1 Filed 11/04/20 Page 3 of 12



   5. This Court has personal and subject matter jurisdiction over Defendants for this matter.

   6. Leon Haughton’s arrest and resulting incarceration for almost three months occurred in

Anne Arundel County, Maryland.

   7. Venue is proper in the Maryland– Greenbelt Division, pursuant to 28 U.S.C. § 1391, as at

least one of the Defendants conducts substantial business in this jurisdiction.

                                              PARTIES

   8. Leon Haughton is an individual who resides in the State of Maryland. Mr. Haughton is a

permanent resident alien and is lawfully present in the USA.

   9. Defendant Sirchie Acquisition Company, LLC (hereinafter “Defendant Sirchie”) is a

Delaware limited liability company headquartered in North Carolina. Defendant Sirchie may be

served through its registered agent Corporation Service Company at 2626 Glenwood Avenue,

Suite 550, Raleigh, Wake County, NC 27608.

   10. Defendant, CPB is an administrative and enforcement agency of the United States and is

charged with securing our nation’s borders.

   11. Defendant, DH is an administrative and enforcement agency of the United States and is

charged with protecting the US from within its borders. The U.S. Immigration and Customs

Enforcement (ICE) is a federal law enforcement agency under the U.S. Department of Homeland

Security. Thus, ICE is an agent of DH.

   12. Plaintiff placed Defendants on notice of his claims as required by the Federal Tort Claims

Act (“FTCA”) by mailing the required notice on February 26, 2020 ;via certified , first-class U.S.

mail, postage prepaid, return receipt requested to their respective Offices of General Counsel.

Exhibit 1. The defendants have not responded and thus this lawsuit is filed in a timely manner.
           Case 1:20-cv-03189-RDB Document 1 Filed 11/04/20 Page 4 of 12



   13. Plaintiff has complied with all legal and other preconditions (and/or conditions precedent)

to properly file this suit including any and all notice requirements and/or exhaustion of remedies.

   14. Plaintiff has complied with all legal and other post-conditions (and/or conditions

subsequent) to properly file this suit including any and all notice requirements and/or exhaustion

of remedies.

                                     STATEMENT OF FACTS

   15. This lawsuit arises out of the unlawful arrest and 82-day incarceration of Mr. Haughton

brought about by the Defendants.

   16. More specifically, on December 29, 2018, Plaintiff was returning home from an extended

vacation in Jamaica. As he was exiting customs at BWI airport, Mr. Haughton was detained by

Customs and Border Protection agents who then made a request to search Mr. Haughton’s

baggage.

   17. The Defendants had no reasonable suspicion to stop and detained Mr. Haughton other than

the fact that Plaintiff’s skin color was that of a black Jamaican male.

   18. During the search border patrol agents found three plastic containers labeled “Honey”.

   19. More specifically, CPB officer Propes (“Propes”) then performed a presumptive drug field

test on the honey for the presence of methamphetamines or other controlled dangerous substances

(“CDS”).

   20. The results of the field test produced a false positive result for the presence of

methamphetamines.

   21. The drug test performed was a Narco-Pouch 923 Methamphetamine Test Kit produced and

marketed by DEFENDANT, Sirchie.
           Case 1:20-cv-03189-RDB Document 1 Filed 11/04/20 Page 5 of 12



   22. Based on this false positive result CBP officer Propes placed Mr. Haughton under arrest

and charged him with felony drug possession, along with several misdemeanor drug possession

charges.

   23. Immediately after being placed under arrest Mr. Haughton fainted and collapsed to the

floor at BWI Airport as he could not believe that he was being arrested for bringing honey into the

State of Maryland. Mr. Haughton was then transported to a local hospital for observation, an hour

later he was released from the hospital and transported to the Anne Arundel County Detention

Center located at Jennifer Road in Annapolis, Maryland.

   24. On December 31, 2018, Mr. Haughton had his first of four bail review hearings. As Mr.

Haughton was a permanent resident alien charged with drug offenses, he became subject to a U.S.

Immigration and Customs Enforcement (“ICE”) detainer hold and thus the District Court of Anne

Arundel County District Court refused to set a bail. As a result, Mr. Haughton remained

incarcerated at the Jennifer Road jail.

   25. Upon information and belief, Plaintiff's detainer hold stated that "federal regulations

require that Anne Arundel County detain Mr. Haughton.

   26. In fact, ICE officials regularly issue detainers that claim to require detention.

   27. In reality, an immigration detainer hold is merely a "request," not a legally enforceable

command, and local governments may hold a subject for up to 48 hours (excluding weekends and

holidays). 8 C.F.R. § 287.7(a). Printz v. United States, 521 U.S. 898, 910 (1997)

   28. On January 17, 2019 the State of Maryland Police Laboratory performed testing of the

alleged contraband in this matter and determined that CDS was not present.
          Case 1:20-cv-03189-RDB Document 1 Filed 11/04/20 Page 6 of 12



   29. On or about the same day the results were transmitted to the Maryland State’s attorney who

then contacted the agent in charge for DH and explained to him that the alleged samples were

negative for CDS.

   30. Thus, the Department of Homeland Security knew with certainty on January 17, 2019 that

Mr. Haughton was in fact an innocent man in possession of nothing more than honey.

   31. Nevertheless, the agent in charge at the DH knowing that Haughton did not possess any

CDS refused to withdraw the ICE detainer hold.

   32. On February 5, 2019; Mr. Haughton had his 3rd bail review hearing. At this hearing the

judge denied Mr. Haughton bail because of the ICE Detainer Hold which was still unlawfully

lodged against Plaintiff.,

   33. Upon information and belief after receiving exculpatory evidence which clearly

indicated that Plaintiff was not in possession of CDS, the State of Maryland by and through

its States Attorney’s office then conspired with the Department of Homeland Security’s agent

in charge to continue prosecuting the Plaintiff on a drug possession charge.

   34. Upon information and belief, the State of Maryland and the DH entered into an

unlawful agreement to ignore the results of the lab tests with the sole purpose of keeping Mr.

Haughton imprisoned.

                                          LIABILITY

   35. Defendants were generally negligent in the totality of circumstances leading to the

arrest and throughout the resulting incarceration of Leon Haughton.

   36. Defendants owed a duty of due care to Leon Haughton.

   37. Defendants breached that duty in the totality of circumstances leading to the arrest

and throughout the resulting incarceration of Leon Haughton.
          Case 1:20-cv-03189-RDB Document 1 Filed 11/04/20 Page 7 of 12



   38. Defendants were grossly negligent in the totality of circumstances leading to the arrest

and throughout the resulting incarceration of Leon Haughton.

   39. Defendants were willfully malicious in the totality of circumstances leading to the

arrest and throughout the resulting incarceration of Leon Haughton.

   40. Defendants’ wrongful actions were the direct and proximate cause of the severe

injuries suffered by Leon Haughton as a result of this arrest and resulting incarceration.

   41. Leon Haughton is entitled to recover special damages he has incurred for his past,

ongoing and future medical treatment, as well as his economic losses.

   42. Leon Haughton is entitled to recover general damages for his extensive pain and

suffering.

                                            COUNT I
             Violation of 4th and 14th Amendments to the United States Constitution
                                       42 USC 1983 and 1988
                           Against all GOVERNMENT DEFENDANTS

   43.       PLAINTIFF incorporates by reference the allegations in the paragraphs above as

though fully set forth herein.

   44.       As a direct and proximate result of the GOVERNMENT DEFENDANTS’

   conduct, committed under the color of Federal and state law, PLAINTIFF was deprived

   of his right to be free from unlawful detention and the unreasonable use of force, to be

   secure in his personal property, and to due process of law. As a result, PLAINTIFF

   suffered and continues to suffer harm, in violation of his rights under the laws and

   Constitution of the United States of America, in particular the 4th and 14th amendments

   thereto, and Title 42 U.S.C. section 1983.
             Case 1:20-cv-03189-RDB Document 1 Filed 11/04/20 Page 8 of 12



       45.   As a direct and proximate result of the acts of the GOVERNMENT

       DEFENDANTS, PLAINTIFF sustained pain, permanent injury, emotional distress and

       financial losses, all to his detriment.

       46.   The actions described herein of the GOVERNMENT DEFENDANTS were so

       malicious, intentional and displayed with a reckless indifference to the rights, safety and

       well-being of PLAINTIFF, that imposition of punitive damages is warranted.




                                                COUNT II
                                     Failure to Train and Supervise
                                 42 USC Section 1983 and Section 1988
                                Against GOVERNMENT DEFENDANTS


       47. PLAINTIFF incorporates by reference the allegations in the paragraphs above as

though fully set forth herein

       48. The GOVERNMENT DEFENDANTS and their agents have encouraged, tolerated

ratified and been deliberately indifferent to the following patterns, practices, and customs, as

well as the need for adequate training, supervision and/or discipline in the area of the following:

       49. The proper exercise of police power in the detention and custody of citizens who are

able to explain possession of items that may appear unlawful.

       50. The proper manner to conduct field tests on substances that are suspected to be illegal.

       51. The proper manner to identify and take remedial action against government officers

who failed to thoroughly investigate matters prior to the arrest of individuals and subsequent to

their being charged and detained.

       52. The proper procedures to follow up on field tests to make sure they were not resulting in

false positives.
              Case 1:20-cv-03189-RDB Document 1 Filed 11/04/20 Page 9 of 12



        53. As a direct and proximate result of the above averments, PLAINTIFF has been

deprived of his rights secured by the United States Constitution pursuant to 42 USC section

1983.

        54. PLAINTIFF incorporates by reference the allegations in the paragraphs above as

  though fully set forth herein.


                                               COUNT III
                                             Pendant State Claims
                                 Against all GOVERNMENT DEFENDANTS


        55.    PLAINTIFF incorporates by reference the allegations in the paragraphs above as

  though fully set forth herein.

        56. The acts, omissions and conduct of GOVERNMENT DEFENDANTS as described

   herein constitute false arrest, false imprisonment, and due process violations of the

   Constitution of the State of California under state law. This court has supplemental

   jurisdiction to hear and adjudicate these claims.

                                             COUNT IV
                                Federal Tort Claims Act – Negligence
                             Against all GOVERNMENT DEFENDANTS


        57. PLAINTIFF incorporates by reference the allegations in the paragraphs above as

though fully set forth herein.

        58. The GOVERNMENT DEFENDANTS had a duty to act with reasonable care in

        exercising their civil arrest and detention authority, including investigating the true nature

of products being brought into the United States before deciding to arrest someone.
            Case 1:20-cv-03189-RDB Document 1 Filed 11/04/20 Page 10 of 12



      59. The GOVERNMENT DEFENDANTS breached this duty when they failed to

properly perform and verify tests on the Honey product being brought into the United States by

PLAINTIFF.

      60. The GOVERNMENT DEFENDANTS also breached this duty when they imprisoned

PLAINTIFF for 82 days without any further investigation or research whatsoever into the

PLAINTIFF’s insistence that the alleged methamphetamine was in fact, the Honey product.

      61. Said breaches of duty were the actual and proximate cause of PLAINTIFF’s arrest

and prolonged detention and the damage that resulted to his from such arrest and detention,

including, but not limited, to emotional and physical distress and physical injuries.

      62. The GOVERNMENT DEFENDANTS should have foreseen that their acts and

omissions would result in the unlawful arrest and detention of PLAINTIFF.

                                           COUNT V
                                Negligence Defendant Sirchie
      63.     PLAINTIFF incorporates by reference the allegations in the paragraphs above as

 though fully set forth herein.

      64. At all times mentioned herein, Sirchie designed, tested, manufactured, assembled,

  analyzed, recommended, merchandised, advertised, promoted, distributed, supplied and sold

  to distributors and retailers for sale including the CBP, the subject field drug test kits and/or

  their component parts as described herein.

      65. Sirchie represented to law enforcement agencies, including CBP and the United States

  government, that the field drug test kits would be of a certain quality, standard, reliability and

  accuracy.

      66. Sirchie representations were material facts and not merely opinion.
         Case 1:20-cv-03189-RDB Document 1 Filed 11/04/20 Page 11 of 12



   67. Sirchie representations were made to law enforcement agencies and others expected

to buy or use the product, including the CBP and the United States government

   68. Law enforcement agencies who purchased these field drug test kits, including the

CBP and United States government, knew of these representations, but did not know that

they were false.

   69. Law enforcement agencies and those who purchase the products, including CBP and

United States government, relied on the representations of quality and accuracy made by

Sirchie by using the product consistent with the representations.

   70. Sirchie should have reasonably expected members of the general public, including

PLAINTIFF, to be endangered by the use or handling of their products.

   71. The reliance upon these representations made by the Sirchie was a substantial factor

in causing PLAINTIFF’s damages. Defendant Sirchie had superior knowledge of the field

test kits such that they knew or should have known the test kits are not as reliable as marketed.

   72. As a proximate result of the negligence and false representations made by Sirchie

Plaintiff has suffered damages.
         Case 1:20-cv-03189-RDB Document 1 Filed 11/04/20 Page 12 of 12



                                        JURY DEMAND

       The Plaintiff requests that this Court empanel a jury of his peers to resolve the controversy

stated herein.

                                                                   Respectfully submitted,


                                                                    _____/s/___________
                                                                     Terry E. Morris
                                                                     Bar no:17735
                                                                     Morris Palerm, LLC
                                                                     751 Rockville Pike
                                                                     Unit 2A
                                                                     Rockville, Maryland 20852
                                                                     301-424-6290
                                                                     tmorris@morrispalerm.com
                                                                     Counsel for the Plaintiff
